Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

by and among

the Persons listed on Schedule A hereto

and

GOOSEHEAD INSURANCE, INC.

Dated as of May 1, 2018



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT, dated as of May 1, 2018 (as it may be
amended from time to time, this “Agreement”), is made among Goosehead Insurance,
Inc., a Delaware corporation (the “Company”); the shareholders listed on
Schedule A hereto and any transferee of Registrable Securities to whom any
Person who is a party to this Agreement shall Assign any rights hereunder in
accordance with Section 4.5 (each such Person, a “Holder”). Capitalized terms
used in this Agreement without definition have the meaning set forth in
Section 1.

1. Certain Definitions. As used herein, the following terms shall have the
following meanings:

“Additional Piggyback Rights” has the meaning set forth in Section 2.2(c).

“Affiliate” means with respect to any Person, any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person.

“Agreement” has the meaning set forth in the preamble.

“Assign” means to directly or indirectly sell, transfer, assign, distribute,
exchange, pledge, hypothecate, mortgage, grant a security interest in, encumber
or otherwise dispose of Registrable Securities, whether voluntarily or by
operation of law, including by way of a merger. “Assignor,” “Assignee,”
“Assigning” and “Assignment” have meanings corresponding to the foregoing.

“automatic shelf registration statement” has the meaning set forth in
Section 2.4.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

“Carryover Amount” for any Holder means, with respect to any registered offering
in which such Holder elected not to participate after receipt of a notice under
Section 2.2(a), a number of Registrable Securities equal to the number of
Registrable Securities then held by such Holder, multiplied by a fraction
(expressed as a percentage), the numerator of which is equal to the number of
Registrable Securities sold by the Holder that sold the most Registrable
Securities in such offering and the denominator of which is the number of
Registrable Securities held by such Holder immediately prior to such offering.

“Claims” has the meaning set forth in Section 2.9(a).

“Company Shares” means Class A common stock of the Company, par value $0.01 per
share, and any and all securities of any kind whatsoever of the Company that may
be issued by the Company after the date hereof in respect of, in exchange for,
or in substitution of, Company Shares, pursuant to any stock dividends, splits,
reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.

 



--------------------------------------------------------------------------------

“Company Shares Equivalents” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject) Company Shares or
other equity securities of the Company (including, without limitation, any note
or debt security convertible into or exchangeable for Company Shares or other
equity securities of the Company) and any LLC Units.

“Company” has the meaning set forth in the preamble.

“Demand Exercise Notice” has the meaning set forth in Section 2.1(a).

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Demand Registration Request” has the meaning set forth in Section 2.1(a).

“Exchange” means the exchange of shares of Class B Common Stock, par value $0.01
per share, of the Company (together with LLC Units) for shares of Class A Common
Stock, par value $0.01 per share of the Company, pursuant to the LLC Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Article 2, including, without limitation:
(i) SEC, stock exchange or FINRA registration and filing fees and all listing
fees and fees with respect to the inclusion of securities on the Nasdaq Global
Market or on any other securities market on which the Company Shares are listed
or quoted, (ii) fees and expenses of compliance with state securities or “blue
sky” laws and in connection with the preparation of a “blue sky” survey,
including, without limitation, reasonable fees and expenses of outside “blue
sky” counsel, (iii) printing and copying expenses, (iv) messenger and delivery
expenses, (v) expenses incurred in connection with any road show, (vi) fees and
disbursements of counsel for the Company, (vii) with respect to each
registration, the fees and disbursements of one counsel for the Participating
Holder(s) (selected by the Majority Participating Holders), (viii) fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or comfort letter and updates thereof) and fees and expenses of
other Persons, including special experts, retained by the Company, (ix) fees and
expenses payable to any Qualified Independent Underwriter, (x) any other fees
and disbursements of underwriters, if any, customarily paid by issuers or
sellers of securities (excluding, for the avoidance of doubt, any underwriting
discount or spread) and (xi) expenses for securities law liability insurance and
any rating agency fees.

“FINRA” means the Financial Industry Regulatory Authority.

 

3



--------------------------------------------------------------------------------

“Fully-Diluted Basis” means, with respect to the Company Shares, all issued and
outstanding Company Shares and all Company Shares issuable in respect of
securities convertible into or exchangeable for such Company Shares, all stock
appreciation rights, options, warrants and other rights to purchase or subscribe
for such Company Shares or securities convertible into or exchangeable for such
Company Shares, including any of the foregoing stock appreciation rights,
options, warrants or other rights to purchase or subscribe for such Company
Shares that are subject to vesting.

“Holder” or “Holders” has the meaning set forth in the preamble.

“Initiating Holder(s)” has the meaning set forth in Section 2.1(a).

“IPO” means the first underwritten public offering of the common stock of the
Company to the general public pursuant to a registration statement filed with
the SEC completed on or about the date of this Agreement.

“LLC” means Goosehead Financial, LLC, a Delaware limited liability company and
its successors.

“LLC Agreement” means the Limited Liability Agreement of Goosehead Financial,
LLC, a Delaware limited liability company.

“LLC Unit” means a common limited liability interest in the LLC or any other
class of limited liability interests in the LLC.

“Litigation” means any action, proceeding or investigation in any court or
before any governmental authority.

“Lock-Up Agreement” means any agreement entered into by a Holder that provides
for restrictions on the transfer of Registrable Securities held by such Holder.

“Majority Participating Holders” means the Participating Holders holding more
than 50% of the Registrable Securities proposed to be included in such offering.

“Manager” has the meaning set forth in Section 2.1(c).

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any registration or offering of Registrable
Securities pursuant to Section 2.1 or Section 2.2.

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, governmental entity or agency or other entity of any
kind or nature.

“Piggyback Shares” has the meaning set forth in Section 2.3(a)(iv).

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of FINRA Rule 5121.

 

4



--------------------------------------------------------------------------------

“Registrable Securities” means any Company Shares held by the Holders at any
time (including those held as a result of the conversion or exercise of Company
Shares Equivalents) and any Company Shares issuable upon an Exchange; provided
that, as to any Registrable Securities held by a particular Holder, such
securities shall cease to be Registrable Securities when (A) a registration
statement with respect to the sale of such securities shall have been declared
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, or (B) such securities are
eligible to be sold by such Holder in a single transaction in compliance with
the requirements of Rule 144 under the Securities Act, as such Rule 144 may be
amended (or any successor provision thereto). For the avoidance of doubt, it
being understood that any Company Share issuable upon an Exchange shall be
considered a Registrable Security and held by the Holder of the LLC Unit with
respect to which it is issuable for all purposes hereunder prior to its
issuance.

“Rule 144” and “Rule 144A” have the meaning set forth in Section 4.2.

“SEC” means the U.S. Securities and Exchange Commission.

“Section 2.3(a) Sale Number” has the meaning set forth in Section 2.3(a).

“Section 2.3(b) Sale Number” has the meaning set forth in Section 2.3(b).

“Section 2.3(c) Sale Number” has the meaning set forth in Section 2.3(c).

“Securities Act” means the United States Securities Act of 1933, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, by and among the Company and the other parties thereto.

“Subsidiary” means any direct or indirect subsidiary of the Company on the date
hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof.

“Transfer” means, with respect to any Company Shares, (i) when used as a verb,
to sell, assign, dispose of, exchange, pledge, mortgage, encumber, hypothecate
or otherwise transfer, in whole or in part, any of the economic consequences of
ownership of such Company Shares, whether directly or indirectly, or agree or
commit to do any of the foregoing and (ii) when used as a noun, a direct or
indirect sale, assignment, disposition, exchange, pledge, mortgage, encumbrance,
hypothecation or other transfer, in whole or in part, of any of the economic
consequences of ownership of such Company Shares or any agreement or commitment
to do any of the foregoing. For the avoidance of doubt, a transfer, sale,
exchange, assignment, pledge, hypothecation or other encumbrance or other
disposition of an interest in any Holder, or direct or indirect parent thereof,
all or substantially all of whose assets are, directly or indirectly, Company
Shares shall constitute a “Transfer” of Company Shares for purposes of this
Agreement. For the avoidance of doubt, a transfer, sale, exchange, assignment,
pledge, hypothecation or other encumbrance or other disposition of an interest
in any Holder, or direct or indirect parent thereof, which has substantial
assets in addition to Company Shares shall not constitute a “Transfer” of
Company Shares for purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

“Valid Business Reason” has the meaning set forth in Section 2.1(a)(v).

“WKSI” has the meaning set forth in Section 2.4.

2. Registration Rights.

2.1. Demand Registrations. (a) If the Company shall receive from any Holder or
group of Holders holding at least 50% of the Registrable Securities, in either
case at any time beginning 180 days after the closing of the IPO, a written
request that the Company file a registration statement with respect to
Registrable Securities (a “Demand Registration Request,” and the registration so
requested is referred to herein as a “Demand Registration,” and the sender(s) of
such request pursuant to this Agreement shall be known as the “Initiating
Holder(s)”), then the Company shall, within five Business Days of the receipt
thereof, give written notice (the “Demand Exercise Notice”) of such request to
all other Holders, and subject to the limitations of this Section 2.1, use its
reasonable best efforts to effect, as soon as practicable, the registration
under the Securities Act (including, without limitation, by means of a shelf
registration pursuant to Rule 415 thereunder if so requested and if the Company
is then eligible to use such a registration) of all Registrable Securities that
the Holders request to be registered. There is no limitation on the number of
Demand Registrations pursuant to this Section 2.1 which the Company is obligated
to effect. However, the Company shall not be obligated to take any action to
effect any Demand Registration:

(i) within three months after a Demand Registration pursuant to this Section 2.1
that has been declared or ordered effective;

(ii) during the period starting with the date 15 days prior to its good faith
estimate of the date of filing of, and ending on a date 90 days after the
effective date of, a Company-initiated registration (other than a registration
relating solely to the sale of securities to employees of the Company pursuant
to a stock option, stock purchase or similar plan or to an SEC Rule 145
transaction), provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective;

(iii) where the anticipated offering price, before any underwriting discounts or
commissions and any offering-related expenses, is equal to or less than
$25,000,000;

(iv) if the Company shall furnish to such Holders a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board, any registration of Registrable Securities should not be made or
continued (or sales under a shelf registration statement should be suspended)
because (i) such registration (or continued sales under a shelf registration
statement) would materially interfere with a material financing, acquisition,
corporate reorganization or merger or other material transaction or event
involving the Company or any of its subsidiaries

 

6



--------------------------------------------------------------------------------

or (ii) the Company is in possession of material non-public information, the
disclosure of which has been determined by the Board to not be in the Company’s
best interests (in either case, a “Valid Business Reason”), then (x) the Company
may postpone filing a registration statement relating to a Demand Registration
Request or suspend sales under an existing shelf registration statement until
five Business Days after such Valid Business Reason no longer exists, but in no
event for more than 90 days after the date the Board determines a Valid Business
Reason exists and (y) in case a registration statement has been filed relating
to a Demand Registration Request, if the Valid Business Reason has not resulted
from actions taken by the Company, the Company may cause such registration
statement to be withdrawn and its effectiveness terminated or may postpone
amending or supplementing such registration statement until five Business Days
after such Valid Business Reason no longer exists, but in no event for more than
90 days after the date the Board determines a Valid Business Reason exists; and
the Company shall give written notice to the Participating Holders of its
determination to postpone or withdraw a registration statement or suspend sales
under a shelf registration statement and of the fact that the Valid Business
Reason for such postponement, withdrawal or suspension no longer exists, in each
case, promptly after the occurrence thereof; provided, however, that the Company
shall not defer its obligation in this manner for more than 90 days in any 12
month period; or

(v) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

If the Company shall give any notice of postponement, withdrawal or suspension
of any registration statement pursuant to clause (iv) of this Section 2.1(a),
the Company shall not, during the period of postponement, withdrawal or
suspension, register any Company Shares, other than pursuant to a registration
statement on Form S-4 or S-8 (or an equivalent registration form then in
effect). Each Holder of Registrable Securities agrees that, upon receipt of any
notice from the Company that the Company has determined to withdraw any
registration statement pursuant to clause (iv) of this Section 2.1(a), such
Holder will discontinue its disposition of Registrable Securities pursuant to
such registration statement and, if so directed by the Company, will deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies, then in such Holder’s possession of the prospectus covering such
Registrable Securities that was in effect at the time of receipt of such notice.
If the Company shall have withdrawn or prematurely terminated a registration
statement filed pursuant to a Demand Registration (whether pursuant to clause
(iv) of this Section 2.1(a) or as a result of any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or
court), the Company shall not be considered to have effected an effective
registration for the purposes of this Agreement until the Company shall have
filed a new registration statement covering the Registrable Securities covered
by the withdrawn registration statement and such registration statement shall
have been declared effective and shall not have been withdrawn. If the Company
shall give any notice of withdrawal or postponement of a registration statement,
the Company shall, not later than five Business Days after the Valid Business
Reason that caused such withdrawal or postponement no

 

7



--------------------------------------------------------------------------------

longer exists (but in no event later than 90 days after the date of the
postponement or withdrawal), use its reasonable best efforts to effect the
registration under the Securities Act of the Registrable Securities covered by
the withdrawn or postponed registration statement in accordance with Section 2.1
(unless the Initiating Holders shall have withdrawn such request, in which case
the Company shall not be considered to have effected an effective registration
for the purposes of this Agreement), and such registration shall not be
withdrawn or postponed pursuant to clause (iv) of this Section 2.1(a).

(b)

(i) The Company, subject to Sections 2.3 and 2.6, shall include in a Demand
Registration (x) the Registrable Securities of the Initiating Holders and
(y) the Registrable Securities of any other Holder of Registrable Securities,
which shall have made a written request to the Company for inclusion in such
registration pursuant to Section 2.2 (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such
Participating Holder) within ten Business Days after the receipt of the Demand
Exercise Notice.

(ii) The Company shall, as expeditiously as possible, but subject to the
limitations set forth in this Section 2.1, use its reasonable best efforts to
(x) effect such registration under the Securities Act (including, without
limitation, by means of a shelf registration pursuant to Rule 415 under the
Securities Act if so requested and if the Company is then eligible to use such a
registration) of the Registrable Securities which the Company has been so
requested to register, for distribution in accordance with such intended method
of distribution and (y) if requested by the Majority Participating Holders,
obtain acceleration of the effective date of the registration statement relating
to such registration.

(c) In connection with any Demand Registration, the Majority Participating
Holders shall have the right to designate the lead managing underwriter (any
lead managing underwriter for the purposes of this Agreement, the “Manager”) in
connection with such registration and each other managing underwriter for such
registration, in each case subject to consent of the Company, not be
unreasonably withheld.

(d) If so requested by the Initiating Holder(s), the Company (together with all
Holders proposing to distribute their securities through such underwriting)
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company in its
sole discretion.

(e) Any Holder that intends to sell Registrable Securities by means of a shelf
registration pursuant to Rule 415 thereunder, shall give the Company two days’
prior notice of any such sale.

 

8



--------------------------------------------------------------------------------

2.2. Piggyback Registrations.

(a) If, at any time or from time to time the Company will register or commence
an offering of any of its securities for its own account or otherwise (other
than pursuant to registrations on Form S-4 or Form S-8 or any similar successor
forms thereto) (including but not limited to the registrations or offerings
pursuant to Section 2.1), the Company will:

(i) promptly give to each Holder written notice thereof (in any event within
five Business Days); and

(ii) include in such registration and in any underwriting involved therein (if
any), all the Registrable Securities specified in a written request or requests,
made within 10 Business Days after mailing or personal delivery of such written
notice from the Company, by any of the Holders, except as set forth in Sections
2.2(b) and 2.2(f), with the securities which the Company at the time proposes to
register or sell to permit the sale or other disposition by the Holders (in
accordance with the intended method of distribution thereof) of the Registrable
Securities to be so registered or sold, including, if necessary, by filing with
the SEC a post-effective amendment or a supplement to the registration statement
filed by the Company or the prospectus related thereto. There is no limitation
on the number of such piggyback registrations pursuant to the preceding sentence
which the Company is obligated to effect. No registration of Registrable
Securities effected under this Section 2.2(a) shall relieve the Company of its
obligations to effect Demand Registrations under Section 2.1 hereof.

(b) If the registration in this Section 2.2 involves an underwritten offering,
the right of any Holder to include its Registrable Securities in a registration
or offering pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in the underwriting and the inclusion of such Holder’s Registrable
Securities in the underwriting to the extent provided herein. All Holders
proposing to distribute their Registrable Securities through such underwriting
shall (together with the Company) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company.

(c) The Company, subject to 2.3 and 2.6, may elect to include in any
registration statement and offering pursuant to demand registration rights by
any Person, (i) authorized but unissued shares of Company Shares or Company
Shares held by the Company as treasury shares and (ii) any other Company Shares
which are requested to be included in such registration pursuant to the exercise
of piggyback registration rights granted by the Company after the date hereof
and which are not inconsistent with the rights granted in, or otherwise conflict
with the terms of, this Agreement (“Additional Piggyback Rights”); provided,
however, that such inclusion shall be permitted only to the extent that it is
pursuant to, and subject to, the terms of the underwriting agreement or
arrangements, if any, entered into by the Initiating Holders.

(d) If, at any time after giving written notice of its intention to register or
sell any equity securities and prior to the effective date of the registration
statement filed in connection with such registration or sale of such equity
securities, the Company shall determine for any reason not to register or sell
or to delay registration or sale of such equity securities, the Company may, at
its election, give written notice of such

 

9



--------------------------------------------------------------------------------

determination to all Holders of record of Registrable Securities and (i) in the
case of a determination not to register or sell, shall be relieved of its
obligation to register or sell any Registrable Securities in connection with
such abandoned registration or sale, without prejudice, however, to the rights
of Holders under Section 2.1, and (ii) in the case of a determination to delay
such registration or sale of its equity securities, shall be permitted to delay
the registration or sale of such Registrable Securities for the same period as
the delay in registering such other equity securities.

(e) Notwithstanding anything contained herein to the contrary, the Company
shall, at the request of any Holder, file any prospectus supplement or
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by such Holder
if such disclosure or language was not included in the initial registration
statement, or revise such disclosure or language if deemed necessary or
advisable by such Holder including filing a prospectus supplement naming the
Holders, partners, members and shareholders to the extent required by law.

(f) Notwithstanding anything in this Agreement to the contrary, the rights of
any Holder set forth in this Agreement shall be subject to any Lock-Up Agreement
that such Holder has entered into.

2.3. Allocation of Securities Included in Registration Statement or Offering.

(a) Notwithstanding any other provision of this Agreement, in connection with an
underwritten offering initiated by a Demand Registration Request, if the Manager
advises the Initiating Holders in writing that marketing factors require a
limitation of the number of shares to be underwritten (such number, the
“Section 2.3(a) Sale Number”) within a price range acceptable to the Majority
Participating Holders, the Initiating Holders shall so advise all Holders of
Registrable Securities that would otherwise be underwritten pursuant hereto, and
the Company shall use its reasonable best efforts to include in such
registration or offering, as applicable, the number of shares of Registrable
Securities in the registration and underwriting as follows:

(i) first, all Registrable Securities requested to be included in such
registration or offering by the Holders thereof (including pursuant to the
exercise of piggyback rights pursuant to Section 2.2); provided, however, that
if such number of Registrable Securities exceeds the Section 2.3(a) Sale Number,
the number of such Registrable Securities (not to exceed the Section 2.3(a) Sale
Number) to be included in such registration shall be allocated among all such
Holders requesting inclusion thereof in proportion, as nearly as practicable, to
the respective amounts of Registrable Securities held by such Holders at the
time of filing of the registration statement or the time of the offering, as
applicable, as adjusted to give effect to any Carryover Amount(s) for any such
Holder;

(ii) second, if by the withdrawal of Registrable Securities by a Participating
Holder, a greater number of Registrable Securities held by other Holders, may be
included in such registration or offering (up to the Section 2.3(a) Sale
Number), then the Company shall offer to all Holders who have included
Registrable Securities in the registration or offering the right to include
additional Registrable Securities in the same proportions as set forth in
Section 2.3(a)(i).

 

10



--------------------------------------------------------------------------------

(iii) third, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) and (ii) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, and if the underwriter so agrees, any securities
that the Company proposes to register or sell, up to the Section 2.3(a) Sale
Number; and

(iv) fourth, to the extent that the number of securities to be included pursuant
to clauses (i), (ii) and (iii) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, the remaining securities to be included in such
registration or offering shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such registration or offering
pursuant to the exercise of Additional Piggyback Rights (“Piggyback Shares”),
based on the aggregate number of Piggyback Shares then owned by each Person
requesting inclusion in relation to the aggregate number of Piggyback Shares
owned by all Persons requesting inclusion, up to the Section 2.3(a) Sale Number.

(b) Subject to subsection (e) of this Section 2.3, but notwithstanding any other
provision of this Agreement, in a registration involving an underwritten
offering on behalf of the Company, which was initiated by the Company, if the
Manager determines that marketing factors require a limitation of the number of
shares to be underwritten (such number, the “Section 2.3(b) Sale Number”) the
Company shall so advise all Holders whose securities would otherwise be
registered and underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the registration and underwriting
shall be allocated as follows:

(i) first, all equity securities that the Company proposes to register for its
own account;

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 2.3(b) is less than the Section 2.3(b) Sale
Number, among all Holders in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities requested for inclusion in such
registration by Holders pursuant to Section 2.2 up to the Section 2.3(b) Sale
Number, as adjusted to give effect to any Carryover Amount(s) for any such
Holder; and

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 2.3(b) is less than the Section 2.3(b)
Sale Number, the remaining securities to be included in such registration shall
be allocated on a pro rata basis among all Persons requesting that securities be
included in such registration pursuant to the exercise of Additional Piggyback
Rights, based on the aggregate number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion, up to the Section 2.3(b) Sale
Number.

 

11



--------------------------------------------------------------------------------

(c) Subject to subsection (e) of this Section 2.3, if any registration pursuant
to Section 2.2 involves an underwritten offering by any Person(s) other than a
Holder to whom the Company has granted registration rights which are not
inconsistent with the rights granted in, or otherwise conflict with the terms
of, this Agreement, the Manager (as selected by the Company or such other
Person) shall advise the Company that, in its view, the number of securities
requested to be included in such registration exceeds the number (the
“Section 2.3(c) Sale Number”) that can be sold in an orderly manner in such
registration within a price range acceptable to the Company, the Company shall
include shares in such registration as follows:

(i) first, the shares requested to be included in such registration shall be
allocated on a pro rata basis among such Person(s) requesting the registration
and all Holders requesting that Registrable Securities be included in such
registration pursuant to the exercise of piggyback rights pursuant to
Section 2.2, based on the aggregate number of securities or Registrable
Securities, as applicable, then owned by each of the foregoing requesting
inclusion in relation to the aggregate number of securities or Registrable
Securities, as applicable, owned by all such Holders and Persons requesting
inclusion, up to the Section 2.3(c) Sale Number, as adjusted to give effect to
any Carryover Amount(s) for any such Holder;

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 2.3(c) is less than the Section 2.3(c) Sale
Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all Persons requesting that securities be
included in such registration pursuant to the exercise of Additional Piggyback
Rights, based on the aggregate number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion, up to the Section 2.3(c) Sale
Number; and

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, the remaining shares to be included in such registration shall be
allocated to shares the Company proposes to register for its own account, up to
the Section 2.3(c) Sale Number.

(d) If any Holder of Registrable Securities disapproves of the terms of the
underwriting, or if, as a result of the proration provisions set forth in
clauses (a), (b) or (c) of this Section 2.3, any Holder shall not be entitled to
include all Registrable Securities in a registration or offering that such
Holder has requested be included, such Holder may elect to withdraw such
Holder’s request to include Registrable Securities in such registration or
offering or may reduce the number requested to be included; provided, however,
that (x) such request must be made in writing, to the Company, Manager and, if
applicable, the Initiating Holder(s), prior to the execution of the underwriting
agreement with respect to such registration and (y) such withdrawal or reduction
shall be irrevocable and, after making such withdrawal or reduction, such Holder
shall no longer have any right to include such withdrawn Registrable Securities
in the registration as to which such withdrawal or reduction was made to the
extent of the Registrable Securities so withdrawn or reduced.

 

12



--------------------------------------------------------------------------------

2.4. Registration Procedures. If and whenever the Company is required by the
provisions of this Agreement to use its reasonable best efforts to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided in this Agreement, the Company shall, as expeditiously as possible
(but, in any event, within 60 days after a Demand Registration Request in the
case of Section 2.4(a) below), in connection with the Registration of the
Registrable Securities and, where applicable, a takedown off of a shelf
registration statement:

(a) prepare and file with the SEC a registration statement on an appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof, which
registration form (i) shall be selected by the Company and (ii) shall, in the
case of a shelf registration, be available for the sale of the Registrable
Securities by the selling Holders thereof and such registration statement shall
comply as to form in all material respects with the requirements of the
applicable registration form and include all financial statements required by
the SEC to be filed therewith, and the Company shall use its reasonable best
efforts to cause such registration statement to become effective and remain
continuously effective from the date such registration statement is declared
effective until the earliest to occur (i) the first date as of which all of the
Registrable Securities included in the registration statement have been sold or
(ii) a period of 90 days in the case of an underwritten offering effected
pursuant to a registration statement other than a shelf registration statement
and a period of three years in the case of a shelf registration statement
(provided, however, that before filing a registration statement or prospectus or
any amendments or supplements thereto, or comparable statements under securities
or state “blue sky” laws of any jurisdiction, or any free writing prospectus
related thereto, the Company will furnish to one counsel for the Holders
participating in the planned offering (selected by the Majority Participating
Holders) and to one counsel for the Manager, if any, copies of all such
documents proposed to be filed (including all exhibits thereto), which documents
will be subject to the reasonable review and reasonable comment of such counsel
(provided that the Company shall be under no obligation to make any changes
suggested by the Holders), and the Company shall not file any registration
statement or amendment thereto, any prospectus or supplement thereto or any free
writing prospectus related thereto to which the Majority Participating Holders
or the underwriters, if any, shall reasonably object);

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement continuously effective for the
period set forth in Section 2.4(a) and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement (and, in connection with any shelf registration
statement, file one or more prospectus supplements covering Registrable
Securities upon the request of one or more Holders wishing to offer or sell
Registrable Securities whether in an underwritten offering or otherwise);

 

13



--------------------------------------------------------------------------------

(c) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the Manager of such offering;

(d) furnish, without charge, to each Participating Holder and each underwriter,
if any, of the securities covered by such registration statement such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits), the prospectus included in such registration
statement (including each preliminary prospectus and any summary prospectus),
any other prospectus filed under Rule 424 under the Securities Act and each free
writing prospectus utilized in connection therewith, in each case, in conformity
with the requirements of the Securities Act, and other documents, as such seller
and underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by such seller (the
Company hereby consenting to the use in accordance with all applicable law of
each such registration statement (or amendment or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) or free writing prospectus by each such Participating Holder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus);

(e) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
state “blue sky” laws of such jurisdictions as any sellers of Registrable
Securities or any managing underwriter, if any, shall reasonably request in
writing, and do any and all other acts and things which may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions
(including keeping such registration or qualification in effect for so long as
such registration statement remains in effect), except that in no event shall
the Company be required to qualify to do business as a foreign corporation in
any jurisdiction where it would not, but for the requirements of this paragraph
(e), be required to be so qualified, to subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction;

(f) promptly notify each Participating Holder and each managing underwriter, if
any: (i) when the registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto, any post-effective
amendment to the registration statement or any free writing prospectus has been
filed and, with respect to the registration statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the SEC or
state securities authority for amendments or supplements to the registration
statement or the prospectus related thereto or for additional information;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the registration statement or the initiation of any proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities

 

14



--------------------------------------------------------------------------------

or state “blue sky” laws of any jurisdiction or the initiation of any proceeding
for such purpose; (v) of the existence of any fact of which the Company becomes
aware which results in the registration statement or any amendment thereto, the
prospectus related thereto or any supplement thereto, any document incorporated
therein by reference, any free writing prospectus or the information conveyed to
any purchaser at the time of sale to such purchaser containing an untrue
statement of a material fact or omitting to state a material fact required to be
stated therein or necessary to make any statement therein not misleading; and
(vi) if at any time the representations and warranties contemplated by any
underwriting agreement, securities sale agreement, or other similar agreement,
relating to the offering shall cease to be true and correct in all material
respects; and, if the notification relates to an event described in clause (v),
the Company shall promptly prepare and furnish to each such seller and each
underwriter, if any, a reasonable number of copies of a prospectus supplemented
or amended so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein in the light of the circumstances
under which they were made not misleading;

(g) comply (and continue to comply) with all applicable rules and regulations of
the SEC (including, without limitation, maintaining disclosure controls and
procedures (as defined in Exchange Act Rule 13a-15(e)) and internal control over
financial reporting (as defined in Exchange Act Rule 13a-15(f)) in accordance
with the Exchange Act), and make generally available to its security holders, as
soon as reasonably practicable after the effective date of the registration
statement (and in any event within 45 days, or 90 days if it is a fiscal year,
after the end of such 12 month period described hereafter), an earnings
statement (which need not be audited) covering the period of at least 12
consecutive months beginning with the first day of the Company’s first fiscal
quarter after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;

(h) (i) (A) cause all such Registrable Securities covered by such registration
statement to be listed on the principal securities exchange on which similar
securities issued by the Company are then listed (if any), if the listing of
such Registrable Securities is then permitted under the rules of such exchange,
or (B) if no similar securities are then so listed, to cause all such
Registrable Securities to be listed on a national securities exchange and,
without limiting the generality of the foregoing, take all actions that may be
required by the Company as the issuer of such Registrable Securities in order to
facilitate the managing underwriter’s arranging for the registration of at least
two market makers as such with respect to such shares with FINRA, and
(ii) comply (and continue to comply) with the requirements of any
self-regulatory organization applicable to the Company, including without
limitation all corporate governance requirements;

(i) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

 

15



--------------------------------------------------------------------------------

(j) enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as the Majority
Participating Holders or the underwriters shall reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (it being
understood that the Holders of the Registrable Securities which are to be
distributed by any underwriters shall be parties to any such underwriting
agreement and may, at their option, require that the Company make to and for the
benefit of such Holders the representations, warranties and covenants of the
Company which are being made to and for the benefit of such underwriters);

(k) use its reasonable best efforts (i) to obtain an opinion from the Company’s
counsel and a comfort letter and updates thereof from the Company’s independent
public accountants who have certified the Company’s financial statements
included or incorporated by reference in such registration statement, in each
case, in customary form and covering such matters as are customarily covered by
such opinions and comfort letters (including, in the case of such comfort
letter, events subsequent to the date of such financial statements) delivered to
underwriters in underwritten public offerings, which opinion and letter shall be
dated the dates such opinions and comfort letters are customarily dated and
otherwise reasonably satisfactory to the underwriters, if any, and to the
Majority Participating Holders, and (ii) furnish to each Holder participating in
the offering and to each underwriter, if any, a copy of such opinion and letter
addressed to such underwriter;

(l) deliver promptly to counsel for each Participating Holder and to each
managing underwriter, if any, copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement, and, upon
receipt of such confidentiality agreements as the Company may reasonably
request, make reasonably available for inspection by counsel for each
Participating Holder, by counsel for any underwriter, participating in any
disposition to be effected pursuant to such registration statement and by any
accountant or other agent retained by any Participating Holder or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such counsel for a Participating Holder, counsel for an underwriter,
accountant or agent in connection with such registration statement;

(m) use its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness of the registration statement, or the prompt
lifting of any suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction;

(n) provide a CUSIP number for all Registrable Securities, not later than the
effective date of the registration statement;

(o) use its best efforts to make available its employees and personnel for
participation in “road shows” and other marketing efforts and otherwise provide
reasonable assistance to the underwriters (taking into account the needs of the
Company’s businesses and the requirements of the marketing process) in marketing
the Registrable Securities in any underwritten offering;

 

16



--------------------------------------------------------------------------------

(p) prior to the filing of any document which is to be incorporated by reference
into the registration statement or the prospectus (after the initial filing of
such registration statement), and prior to the filing of any free writing
prospectus, provide copies of such document to counsel for each Participating
Holder and to each managing underwriter, if any, and make the Company’s
representatives reasonably available for discussion of such document and make
such changes in such document concerning the Participating Holders prior to the
filing thereof as counsel for the Participating Holders or underwriters may
reasonably request;

(q) furnish to counsel for each Participating Holder and to each managing
underwriter, without charge, at least one signed copy of the registration
statement and any post-effective amendments or supplements thereto, including
financial statements and schedules, all documents incorporated therein by
reference, the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus), any other prospectus
filed under Rule 424 under the Securities Act and all exhibits (including those
incorporated by reference) and any free writing prospectus utilized in
connection therewith;

(r) cooperate with the Participating Holders and the managing underwriter, if
any, to facilitate the timely preparation and delivery of certificates not
bearing any restrictive legends representing the Registrable Securities to be
sold, and cause such Registrable Securities to be issued in such denominations
and registered in such names in accordance with the underwriting agreement at
least three Business Days prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Participating Holders at least three Business Days prior to
any sale of Registrable Securities and instruct any transfer agent and registrar
of Registrable Securities to release any stop transfer orders in respect
thereof;

(s) cooperate with any due diligence investigation by any Manager, underwriter
or Participating Holder and make available such documents and records of the
Company and its Subsidiaries that they reasonably request (which, in the case of
the Participating Holder, may be subject to the execution by the Participating
Holder of a customary confidentiality agreement in a form which is reasonably
satisfactory to the Company);

(t) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(u) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities;

 

17



--------------------------------------------------------------------------------

(v) take all reasonable action to ensure that any free writing prospectus
utilized in connection with any registration covered by Section 2.1 or 2.2
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

(w) in connection with any underwritten offering, if at any time the information
conveyed to a purchaser at the time of sale includes any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, promptly file with the SEC such amendments or supplements to
such information as may be necessary so that the statements as so amended or
supplemented will not, in light of the circumstances, be misleading.

To the extent the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) (a “WKSI”) at the time any Demand Registration
Request is submitted to the Company, and such Demand Registration Request
requests that the Company file an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) (an “automatic shelf registration
statement”) on Form S-3, the Company shall file an automatic shelf registration
statement which covers those Registrable Securities which are requested to be
registered. The Company shall use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which the Registrable Securities
remain Registrable Securities. If the Company does not pay the filing fee
covering the Registrable Securities at the time the automatic shelf registration
statement is filed, the Company agrees to pay such fee at such time or times as
the Registrable Securities are to be sold. If the automatic shelf registration
statement has been outstanding for at least three years, at the end of the third
year the Company shall refile a new automatic shelf registration statement
covering the Registrable Securities. If at any time when the Company is required
to re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to refile the shelf registration
statement on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective.

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall include in such registration statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2.1, 2.2, or 2.4 that each Participating Holder
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as the Company may from time to time reasonably request so long
as such information is necessary for the Company to consummate such registration
and shall be used only in connection with such registration.

 

18



--------------------------------------------------------------------------------

If any such registration statement or comparable statement under state “blue
sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such Holder and the Company, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any state “blue sky” or securities law then in force, the deletion of
the reference to such Holder.

2.5. Registration Expenses. All Expenses incurred in connection with any
registration, filing, qualification or compliance pursuant to Article 2 shall be
borne by the Company, whether or not a registration statement becomes effective.
All underwriting discounts and all selling commissions relating to securities
registered by the Holders shall be borne by the holders of such securities pro
rata in accordance with the number of shares sold in the offering by such
Participating Holder.

2.6. Certain Limitations on Registration Rights. In the case of any registration
under Section 2.1 pursuant to an underwritten offering, or, in the case of a
registration under Section 2.2, all securities to be included in such
registration shall be subject to the underwriting agreement and no Person may
participate in such registration or offering unless such Person (i) agrees to
sell such Person’s securities on the basis provided therein and completes and
executes all reasonable questionnaires, and other documents (including custody
agreements and powers of attorney) which must be executed in connection
therewith; provided, however, that all such documents shall be consistent with
the provisions hereof, and (ii) provides such other information to the Company
or the underwriter as may be necessary to register such Person’s securities.

2.7. Limitations on Sale or Distribution of Other Securities.

(a) Each Holder agrees, (i) to the extent requested in writing by a managing
underwriter, if any, of any registration effected pursuant to Section 2.1, not
to sell, transfer or otherwise dispose of, including any sale pursuant to Rule
144 under the Securities Act, any Company Shares, or any other equity security
of the Company or any security convertible into or exchangeable or exercisable
for any equity security of the Company (other than as part of such underwritten
public offering) during the time period reasonably requested by the managing
underwriter, not to exceed 90 days and (ii) to the extent requested in writing
by a managing underwriter of any underwritten public offering effected by the
Company for its own account, not to sell any Company Shares (other than as part
of such underwritten public offering) during the time period

 

19



--------------------------------------------------------------------------------

reasonably requested by the managing underwriter, which period shall not exceed
90 days subject to the same exceptions as provided in the lock-up provisions
contained in the underwriting agreement for the IPO; and, if so requested, each
Holder agrees to enter into a customary lock-up agreement with such managing
underwriter.

(b) The Company hereby agrees that, if it shall previously have received a
request for registration pursuant to Section 2.1 or 2.2, and if such previous
registration shall not have been withdrawn or abandoned, the Company shall not
sell, transfer, or otherwise dispose of, any Company Shares, or any other equity
security of the Company or any security convertible into or exchangeable or
exercisable for any equity security of the Company (other than as part of such
underwritten public offering, a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Company Shares Equivalent), until a period of 90 days shall have elapsed from
the effective date of such previous registration.

2.8. No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of any Holder to sell any Registrable
Securities pursuant to any effective registration statement.

2.9. Indemnification.

(a) In the event of any registration and/or offering of any securities of the
Company under the Securities Act pursuant to this Article 2, the Company will,
and hereby agrees to, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Holder, its directors, officers,
fiduciaries, trustees, employees, shareholders, members or general and limited
partners (and the directors, officers, fiduciaries, employees, shareholders,
members, beneficiaries or general and limited partners thereof), any underwriter
(as defined in the Securities Act) for such Holder and each Person, if any, who
controls such Holder or underwriter within the meaning of the Securities Act or
Exchange Act, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of counsel and any amounts
paid in any settlement effected with the Company’s consent, which consent shall
not be unreasonably withheld or delayed) to which each such indemnified party
may become subject under the Securities Act or otherwise in respect thereof
(collectively, “Claims”), insofar as such Claims arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary or final prospectus or
any amendment or supplement thereto, together with the documents incorporated by
reference therein, or any free writing prospectus utilized in connection
therewith, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (iii) any untrue statement or alleged untrue statement of a
material fact in

 

20



--------------------------------------------------------------------------------

the information conveyed by the Company to any purchaser at the time of the sale
to such purchaser, or the omission or alleged omission to state therein a
material fact required to be stated therein, or (iv) any violation by the
Company of any federal, state or common law rule or regulation applicable to the
Company and relating to action required of or inaction by the Company in
connection with any such registration, and the Company will reimburse any such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim
as such expenses are incurred; provided, however, that the Company shall not be
liable to any such indemnified party in any such case to the extent such Claim
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact or omission or alleged omission of a material fact made in
such registration statement or amendment thereof or supplement thereto or in any
such prospectus or any preliminary or final prospectus or free writing
prospectus in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such indemnified party specifically for use
therein. Such indemnity and reimbursement of expenses shall remain in full force
and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
seller.

(b) Each Participating Holder shall, severally and not jointly, indemnify and
hold harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.9) to the extent permitted by law the Company,
its officers and directors, each Person controlling the Company within the
meaning of the Securities Act, each underwriter (within the meaning of the
Securities Act) of the Company’s securities covered by such a registration
statement, any Person who controls such underwriter, and any other Holder
selling securities in such registration statement and each of its directors,
officers, partners or agents or any Person who controls such Holder with respect
to any untrue statement or alleged untrue statement of any material fact in, or
omission or alleged omission of any material fact from, such registration
statement, any preliminary or final prospectus contained therein, or any
amendment or supplement thereto, or any free writing prospectus utilized in
connection therewith, if such statement or alleged statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or its representatives by or on behalf of
such Participating Holder, specifically for use therein and reimburse such
indemnified party for any legal or other expenses reasonably incurred in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, however, that the aggregate amount which any such
Participating Holder shall be required to pay pursuant to this Section 2.9(b)
and 2.9(c) and (e) shall in no case be greater than the amount of the net
proceeds actually received by such Participating Holder upon the sale of the
Registrable Securities pursuant to the registration statement giving rise to
such Claim. The Company and each Participating Holder hereby acknowledge and
agree that, unless otherwise expressly agreed to in writing by such
Participating Holders to the contrary, for all purposes of this Agreement, the
only information furnished or to be furnished to the Company for use in any such
registration statement, preliminary or final prospectus or amendment or
supplement thereto or any free writing prospectus are statements specifically
relating to (a) the beneficial ownership of Company Shares by such Participating
Holder and its Affiliates and (b) the name and address of such Participating
Holder. Such indemnity and reimbursement of expenses shall remain in full force
and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.

 

21



--------------------------------------------------------------------------------

(c) Indemnification similar to that specified in the preceding paragraphs
(a) and (b) of this Section 2.9 (with appropriate modifications) shall be given
by the Company and each Participating Holder with respect to any required
registration or other qualification of securities under any applicable
securities and state “blue sky” laws.

(d) Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.9, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Article 2. In case any action or
proceeding is brought against an indemnified party, the indemnifying party shall
be entitled to (x) participate in such action or proceeding and (y) unless, in
the reasonable opinion of outside counsel to the indemnified party, a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim, assume the defense thereof jointly with any other
indemnifying party similarly notified, with counsel reasonably satisfactory to
such indemnified party. The indemnifying party shall promptly notify the
indemnified party of its decision to assume the defense of such action or
proceeding. If, and after, the indemnified party has received such notice from
the indemnifying party, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action or proceeding
other than reasonable costs of investigation; provided, however, that (i) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within 20 days after receiving notice from such
indemnified party that the indemnified party believes it has failed to do so; or
(ii) if such indemnified party who is a defendant in any action or proceeding
which is also brought against the indemnifying party reasonably shall have
concluded that there may be one or more legal or equitable defenses available to
such indemnified party which are not available to the indemnifying party or
which may conflict with those available to another indemnified party with
respect to such Claim; or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct, then, in any such case, the indemnified party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all indemnified parties in each jurisdiction, except to the
extent any indemnified party or parties reasonably shall have made a conclusion
described in clause (ii) or (iii) above) and the indemnifying party shall be
liable for any expenses therefor. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim), unless such settlement or compromise
(i) includes an unconditional release of such indemnified party

 

22



--------------------------------------------------------------------------------

from all liability on any claims that are the subject matter of such action or
claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act by or on behalf of an indemnified party. The
indemnity obligations contained in Sections 2.9(a) and 2.9(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the indemnified party
which consent shall not be unreasonably withheld.

(e) If for any reason the foregoing indemnity is held by a court of competent
jurisdiction to be unavailable to an indemnified party under Section 2.9(a), (b)
or (c), then each applicable indemnifying party shall contribute to the amount
paid or payable to such indemnified party as a result of any Claim in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party, on the other hand, with
respect to such Claim as well as any other relevant equitable considerations.
The relative fault shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations. The parties hereto agree that it would not be just and
equitable if any contribution pursuant to this Section 2.9(e) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 2.9(e). The amount paid or payable in
respect of any Claim shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such Claim. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11 (f) of the Securities Act) shall be entitled
to contribution from any Person who was not guilty of such fraudulent
misrepresentation. Notwithstanding anything in this Section 2.9(e) to the
contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 2.9(e) to contribute any amount greater than the amount
of the net proceeds actually received by such indemnifying party upon the sale
of the Registrable Securities pursuant to the registration statement giving rise
to such Claim, less the amount of any indemnification payment made by such
indemnifying party pursuant to Section 2.9(b) and (c).

(f) The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract (except as set forth in
subsection (h) below) and shall remain operative and in full force and effect
regardless of any investigation made or omitted by or on behalf of any
indemnified party and shall survive the transfer of the Registrable Securities
by any such party and the completion of any offering of Registrable Securities
in a registration statement.

 

23



--------------------------------------------------------------------------------

(g) The indemnification and contribution required by this Section 2.9 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, however, that the recipient thereof
hereby undertakes to repay such payments if and to the extent it shall be
determined by a court of competent jurisdiction that such recipient is not
entitled to such payment hereunder.

(h) If a customary underwriting agreement shall be entered into in connection
with any registration pursuant to Section 2.1 or 2.2, the indemnity,
contribution and related provisions set forth therein shall supersede the
indemnification and contribution provisions set forth in this Section 2.9.

3. Underwritten Offerings.

3.1. Requested Underwritten Offerings. If the Initiating Holders request an
underwritten offering pursuant to a registration under Section 2.1 (pursuant to
a request for a registration statement to be filed in connection with a specific
underwritten offering or a request for a shelf takedown in the form of an
underwritten offering), the Company shall enter into a customary underwriting
agreement with the underwriters. Such underwriting agreement shall (i) be
satisfactory in form and substance to the Majority Participating Holders,
(ii) contain terms not inconsistent with the provisions of this Agreement and
(iii) contain such representations and warranties by, and such other agreements
on the part of, the Company and such other terms as are generally prevailing in
agreements of that type, including, without limitation, indemnities and
contribution agreements on substantially the same terms as those contained
herein (it being understood that an underwriting agreement in substantially the
form of the underwriting agreement for the IPO shall be deemed to satisfy the
foregoing requirements). Any Participating Holder shall be a party to such
underwriting agreement and may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such underwriters shall also be made to and
for the benefit of such Participating Holder and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of such
Participating Holder; provided, however, that the Company shall not be required
to make any representations or warranties with respect to written information
specifically provided by a Participating Holder for inclusion in the
registration statement. Each such Participating Holder shall not be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Participating Holder, its ownership of and title to the Registrable Securities,
any written information specifically provided by such Participating Holder for
inclusion in the registration statement and its intended method of distribution;
and any liability of such Participating Holder to any underwriter or other
Person under such underwriting agreement shall be limited to the amount of the
net proceeds received by such Holder upon the sale of the Registrable Securities
pursuant to the registration statement and shall be limited to liability for
written information specifically provided by such Participating Holder.

 

24



--------------------------------------------------------------------------------

3.2. Piggyback Underwritten Offerings. In the case of a registration pursuant to
Section 2.2 which involves an underwritten offering, the Company shall enter
into an underwriting agreement in connection therewith and all of the
Participating Holders’ Registrable Securities to be included in such
registration shall be subject to such underwriting agreement. Any Participating
Holder may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters shall also be made to and for the benefit of
such Participating Holder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such Participating Holder; provided, however,
that the Company shall not be required to make any representations or warranties
with respect to written information specifically provided by a Participating
Holder for inclusion in the registration statement. Each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Participating Holder, its ownership of
and title to the Registrable Securities, any written information specifically
provided by such Participating Holder for inclusion in the registration
statement and its intended method of distribution; and any liability of such
Participating Holder to any underwriter or other Person under such underwriting
agreement shall be limited to the amount of the net proceeds received by such
Participating Holder upon the sale of the Registrable Securities pursuant to the
registration statement and shall be limited to liability for written information
specifically provided by such Participating Holder.

4. General.

4.1. Adjustments Affecting Registrable Securities. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Registrable Securities, to any and all shares of capital stock of the Company or
any successor or assign of the Company (whether by merger, share exchange,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for or in substitution of, Registrable Securities and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

4.2. Rule 144 and Rule 144A. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act in
respect of the Company Shares or Company Shares Equivalents, the Company
covenants that (i) so long as it remains subject to the reporting provisions of
the Exchange Act, it will timely file the reports required to be filed by it
under the Securities Act or the Exchange Act (including, but not limited to, the
reports under Sections 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144 under the Securities Act, as such Rule may be
amended (“Rule 144”)) or, if the Company is not required to file such reports,
it will, upon the request of any Holder, make publicly available other
information so long as necessary to permit sales by such Holder under Rule 144,
Rule 144A under the Securities Act, as such Rule may be amended (“Rule 144A”),
or any similar rules or regulations hereafter adopted by the SEC, and (ii) it
will take such further action as any

 

25



--------------------------------------------------------------------------------

Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (A) Rule 144,
(B) Rule 144A or (C) any similar rule or regulation hereafter adopted by the
SEC. Upon the request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement by the Company that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act (at any time after it has become subject to such reporting requirements), or
that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3 (at any time after it so qualifies), a copy of the most recent annual
or quarterly report of the Company and such other reports and documents so filed
by the Company and such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.

4.3. Amendments and Waivers; Termination. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holders of a majority of the Registrable
Securities. Any amendment or waiver effected in accordance with this Section 4.3
shall be binding upon each Holder and the Company. Any waiver of any breach or
default by any other party of any of the terms of this Agreement effected in
accordance with this Section 4.3 shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived. No waiver of any provision of this Agreement shall be implied from any
course of dealing between the parties hereto or from any failure by any party to
assert its or his or her rights hereunder on any occasion or series of
occasions. This Agreement will terminate as to any Holder when it no longer
holds any Registrable Securities.

4.4. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given, made or delivered (and shall be deemed
to have been duly given, made or delivered upon receipt) by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery, addressed
to the Company at the address set forth below or to the applicable Holder at the
address indicated on Schedule A hereto (or at such other address for a Holder as
shall be specified by like notice):

if to the Company, to it at:

Goosehead Insurance, Inc.

1500 Solana Blvd

Building 4, Suite 4500

Westlake, Texas 76262

Telephone: [***]

Attention: Ryan Langston

E-mail:       [***]

 

26



--------------------------------------------------------------------------------

with copies (which shall not constitute actual notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Richard D. Truesdell, Jr.

Facsimile: [***]

E-mail:       [***]

4.5. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors, legal representatives and
permitted assigns.

(b) A Holder may Assign his, her or its rights under this Agreement without the
Company’s consent to an Assignee of Registrable Securities which (i) is with
respect to any Holder, the spouse, parent, sibling, child, step-child or
grandchild of such Holder, or the spouse thereof and any trust, limited
liability company, limited partnership, private foundation or other estate
planning vehicle for such Holder or for the benefit of any of the foregoing or
other persons pursuant to the laws of descent and distribution, or (ii) is a
legatee, executor or other fiduciary pursuant to a last will and testament of
the Holder or pursuant to the terms of any trust which take effect upon the
death of the Holder. In addition, any Holder may Assign his, her or its rights
under this Agreement without the Company’s prior written consent so long as such
Assignment (i) occurs in connection with the transfer of all, but not less than
all, of such Holder’s Registrable Securities in a single transaction in the case
of such an Assignment by a Holder and (ii) results in the Assignee holding not
less than 5% of the outstanding shares of Company Shares at the time of such
transfer. Subject to subsection (c) below, any Assignment shall be conditioned
upon prior written notice to the Company identifying the name and address of
such Assignee and any other material information as to the identity of such
Assignee as may be reasonably requested, and Schedule A hereto shall be updated
to reflect such Assignment.

(c) Notwithstanding anything to the contrary contained in this Section 4.5, any
Holder may elect to transfer all or a portion of its Registrable Securities to
any third party without Assigning its rights hereunder with respect thereto,
provided that in any such event all rights under this Agreement with respect to
the Registrable Securities so transferred shall cease and terminate.

4.6. Limitations on Subsequent Registration Rights. From and after the effective
date of the first registration statement filed by the Company for the offering
of its securities to the general public, the Company may, without the prior
written consent of the Holders, enter into any agreement with any holder or
prospective holder of any securities of the Company which provides such holder
or prospective holder of securities of the Company comparable, but not
conflicting, registration rights granted to the Holders hereby.

 

27



--------------------------------------------------------------------------------

4.7. Entire Agreement. This Agreement, the Stockholders Agreement and the other
agreements referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof, and supersede any
prior agreement or understanding among them with respect to the matters referred
to herein.

4.8. Governing Law; Waiver of Jury Trial; Jurisdiction.

(a) Governing Law. This Agreement is governed by and will be construed in
accordance with the laws of the State of New York, excluding any
conflict-of-laws rule or principle (whether of New York or any other
jurisdiction) that might refer the governance or the construction of this
Agreement to the law of another jurisdiction.

(b) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF. The Company or any Holder
may file an original counterpart or a copy of this Section 4.8(b) with any court
as written evidence of the consent of any of the parties hereto to the waiver of
their rights to trial by jury.

(c) Jurisdiction. Each of the parties hereto (i) consents to submit itself to
the personal jurisdiction of the courts of the State of New York located in the
county and city of New York in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court, (iii) agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the courts of the State of New York
located in the county and city of New York and (iv) to the fullest extent
permitted by law, consents to service being made through the notice procedures
set forth in Section 4.4. Each party hereto hereby agrees that, to the fullest
extent permitted by law, service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 4.4 shall
be effective service of process for any suit or proceeding in connection with
this Agreement or the transactions contemplated hereby

4.9. Interpretation; Construction.

(a) The headings herein are for convenience of reference only, do not constitute
part of this Agreement and shall not be deemed to limit or otherwise affect any
of the provisions hereof. Where a reference in this Agreement is made to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

28



--------------------------------------------------------------------------------

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

4.10. Counterparts. This Agreement may be executed in any number of separate
counterparts each of which when so executed shall be deemed to be an original
and all of which together shall constitute one and the same agreement.

4.11. Severability. In the event that any provision of this Agreement shall be
invalid, illegal or unenforceable, such provision shall be construed by limiting
it so as to be valid, legal and enforceable to the maximum extent provided by
law and the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

4.12. Specific Performance. It is hereby agreed and acknowledged that it will be
impossible to measure the money damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them by this Agreement and
that, in the event of any such failure, an aggrieved party will be irreparably
damaged and will not have an adequate remedy at law. Each party hereto shall,
therefore, be entitled (in addition to any other remedy to which such party may
be entitled at law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, without the posting of any bond, and
if any action should be brought in equity to enforce any of the provisions of
this Agreement, none of the parties hereto shall raise the defense that there is
an adequate remedy at law.

4.13. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments, and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

29



--------------------------------------------------------------------------------

COMPANY

 

GOOSEHEAD INSURANCE, INC.

By:  

/s/ P. Ryan Langston

  Name: P. Ryan Langston   Title: Authorized Officer



--------------------------------------------------------------------------------

MARK E. JONES By:      

/s/ Mark E. Jones

ROBYN JONES By:  

/s/ Robyn Jones

MICHAEL C. COLBY By:  

/s/ Michael C. Colby

JEFFREY SAUNDERS By:  

/s/ Jeffrey Saunders

THE MARK AND ROBYN JONES DESCENDANTS TRUST 2014

By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Trustee



--------------------------------------------------------------------------------

LANNI ELAINE ROMNEY FAMILY TRUST 2014 By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Trustee

LINDY JEAN LANGSTON FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Trustee

CAMILLE LAVAUN PETERSON FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Trustee

DESIREE ROBYN COLEMAN FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Trustee

ADRIENNE MORGAN JONES FAMILY TRUST 2014

By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Trustee



--------------------------------------------------------------------------------

MARK EVAN JONES, JR. FAMILY TRUST 2014 By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Trustee

 

SERENA JONES By:  

/s/ Serena Jones

LANNI ROMNEY By:  

/s/ Lanni Romney

LINDY LANGSTON By:  

/s/ Lindy Langston

CAMILLE PETERSON By:  

/s/ Camille Peterson

DESIREE COLEMAN By:  

/s/ Desiree Coleman



--------------------------------------------------------------------------------

ADRIENNE JONES By:  

/s/ Adrienne Jones

MARK E. JONES, JR. By:  

/s/ Mark E. Jones, Jr.

COLBY 2014 FAMILY TRUST

By:  

/s/ Michael C. Colby

 

Name:

 

Michael C. Colby

 

Title:

 

Trustee

PRESTON MICHAEL COLBY 2014 TRUST

By:

 

/s/ Michael C. Colby

 

Name:

 

Michael C. Colby

 

Title:

 

Trustee

LYLA KATE COLBY 2014 TRUST

By:

 

/s/ Michael C. Colby

 

Name:

 

Michael C. Colby

 

Title:

 

Trustee



--------------------------------------------------------------------------------

TEXAS WASATCH INSURANCE PARTNERS, L.P.

 

By: Texas Wasatch Insurance Holdings Group, LLC, its General Partner

By:  

/s/ Mark E. Jones

  Name:   Mark E. Jones   Title:   Authorized Signatory, Texas Wasatch Insurance
Holdings Group, LLC



--------------------------------------------------------------------------------

SCHEDULE A

 

Party

  

Address

Mark E. Jones   

[***]

Robyn Jones   

[***]

Michael C. Colby   

[***]

Jeffrey Saunders   

[***]

The Mark and Robyn Jones Descendants Trust 2014   

[***]

Lanni Elaine Romney Family Trust 2014   

[***]

Lindy Jean Langston Family Trust 2014   

[***]

Camille LaVaun Peterson Family Trust 2014   

[***]

Desiree Robyn Coleman Family Trust 2014   

[***]

Adrienne Morgan Jones Family Trust 2014   

[***]

Mark Evan Jones, Jr. Family Trust 2014   

[***]

Serena Jones   

[***]

Lanni Romney   

[***]

Lindy Langston   

[***]

Camille Peterson   

[***]

Desiree Coleman   

[***]

Adrienne Jones   

[***]

Mark E. Jones, Jr.   

[***]

Colby 2014 Family Trust   

[***]

Preston Michael Colby 2014 Trust   

[***]

Lyla Kate Colby 2014 Trust   

[***]

Mark Colby   

[***]

P. Ryan Langston   

[***]

Michael Moxley   

[***]

Texas Wasatch Insurance Partners, L.P.   

[***]